 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   SYLESTER WILLIAMS,                          1:19-cv-00250-LJO-GSA-PC
12                Plaintiff,                     ORDER RESOLVING PLAINTIFF’S
                                                 MOTION TO AMEND
13         vs.                                   (ECF No. 22.)
14   CALIFORNIA DEPARTMENT OF                    ORDER INFORMING PLAINTIFF HE
     CORRECTIONS, et al.,                        HAS LEAVE TO AMEND THE
15                                               COMPLAINT ONCE AS A MATTER OF
                  Defendants.                    COURSE
16
                                                 ORDER DEEMING FIRST AMENDED
17                                               COMPLAINT PROPERLY FILED ON
                                                 MARCH 22, 2019
18                                               (ECF No. 23.)
19

20

21   I.     BACKGROUND
22          Sylester Williams (“Plaintiff”) is a state prisoner proceeding pro se and in forma
23   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.      Plaintiff filed the
24   Complaint commencing this action on January 3, 2019, at the United States District Court for
25   the Northern District of California. (ECF No. 1.) On February 21, 2019, the case was
26   transferred to this court. (ECF No. 12.)
27          On March 22, 2019, Plaintiff filed a motion to amend the Complaint accompanied with
28   a First Amended Complaint. (ECF Nos. 22, 23.)

                                                  1
 1   II.       MOTION TO AMEND – FED. R. CIV. P. 15(a)
 2             Plaintiff requests to “amend the Complaint to drop several defendants.” (ECF No. 22.)
 3   Plaintiff is informed that he may file an amended complaint at this stage of the proceedings
 4   without leave of court. Under Rule 15(a) of the Federal Rule of Civil Procedure, a party may
 5   amend the party’s pleading once as a matter of course at any time before a responsive pleading
 6   is served. Otherwise, a party may amend only by leave of the court or by written consent of the
 7   adverse party, and leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a).
 8   Here, because Plaintiff has not previously amended the Complaint and no responsive pleading
 9   has been served in this action, Plaintiff has leave to file an amended complaint as a matter of
10   course. Therefore, Plaintiff’s motion to amend is resolved, and the court shall deem Plaintiff’s
11   First Amended Complaint properly filed on March 22, 2019.
12   III.      CONCLUSION
13             Accordingly, IT IS HEREBY ORDERED that:
14             1.     Plaintiff’s motion to amend, filed on March 22, 2019, is RESOLVED;
15             2.     Plaintiff’s First Amended Complaint is deemed properly filed on March 22,
16                    2019; and
17             3.     Plaintiff’s First Amended Complaint shall be screened in due course.
18
     IT IS SO ORDERED.
19

20          Dated:   March 25, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                     2
